Apareciendo que la reclamación se originó en la Corte Municipal de San Sebastián montante a la suma de $70.02, por cuya suma fué dictada sentencia y apelada ésta a la corte de distrito se dictó de nuevo sentencia por el mismo montante declarando el derecho preferente del de-mandante a cobrar dicha suma, la que a su vez fué apelada para ante esta Corte Suprema, visto el artículo 295, inciso 2, del Código de Enjuiciamiento Civil, enmendado según la ley de 9 de marzo de 1905, página 213, y la jurisprudencia apli-cable: se declara con lugar la moción y se desestima el re-curso por falta de jurisdicción.